DRAKE, Oh. J.,
concurring:
Without concurring in all the views expressed by Judge Nott,. I concur in the result.
The decisions of the Supreme Court seem to me to leave no alternative for this court, but to proceed in cases under the act of March 12,1863, without requiring any evidence of the loyalty of claimants; for each claimant who resided during the rebellion within the so-called 11 Confederate States ” is held jmma fade, from that fact alone, to have given aid and comfort to the. rebellion; and the amnesty proclamation of December 25, Í868, steps in and wipes out even that presumption against Mm, as well as all overt acts of treason; which, in any view I can take of it, has the effect of dispensing with any proof of loyalty whatever, as to such a party. As to claimants who did not reside in the u Confederate States,” and are, therefore, not presumptively disloyal, and therefore not the subjects of amnesty,, I do not feel disposed to exact of them proof which rebels aro absolved from making.